            Case 2:20-cv-01166-JLR Document 9
                                            8 Filed 10/14/20
                                                    10/12/20 Page 1 of 4
                                                                       5



 1                                                                        Hon. James L. Robart
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9     TENTH PLACE CONDOMINIUM
       ASSOCIATION, a Washington Non-Profit                No. 2:20-cv-01166 JLR
10     Corporation,
                                                           STIPULATION AND ORDER TO
11                                    Plaintiff,           EXTEND TIME FOR
                                                           DEFENDANTS TO RESPOND TO
12               v.                                        COMPLAINT
13     NATIONAL SURETY CORPORATION,                        NOTE ON MOTION CALENDAR:
       an Illinois corporation; THE AMERICAN               October 12, 2020
14     INSURANCE COMPANY, an Ohio
       Corporation,
15
                                      Defendants.
16

17                                         STIPULATION

18          Plaintiff Tenth Place Condominium Association and Defendants National Surety

19   Corporation and The American Insurance Company, by and through their undersigned

20   counsel of record, hereby stipulate as follows:

21          1.        The Complaint for Declaratory Relief, Breach of Contract, Bad Faith,

22   Insurance Fair Conduct Act Violations, Consumer Protection Act Violations, and

23   Monetary Damages (“Complaint”) was served on or about September 21, 2020, on

24   Defendants National Surety Corporation (“NSC”) and The American Insurance Company

25   (“AIC”) by serving the Office of the Insurance Commissioner for the State of

26   Washington.


      STIP. & ORDER TO EXTEND TIME TO RESPOND TO
      COMPLAINT (No. 2:20-cv-01166 JLR) – Page 1
            Case 2:20-cv-01166-JLR Document 9
                                            8 Filed 10/14/20
                                                    10/12/20 Page 2 of 4
                                                                       5



 1          2.      Counsel for Plaintiff and Defendants NSC and AIC have conferred and
 2   agreed to extend the deadline for Defendants NSC and AIC to respond to the Complaint to
 3   October 26, 2020.
 4          3.      No party will be prejudiced by the stipulated-to extension of time.
 5          4.      This is the first extension of the responsive pleading deadline sought by
 6   Defendants NSC and AIC.
 7          5.      It is, therefore, STIPULATED AND AGREED, by and between the
 8   undersigned attorneys of record for Plaintiff and Defendants in the above-entitled action,
 9   that Defendants shall have up to and including October 26, 2020, to respond to the
10   Complaint in this action.
11          DATED this 12th day of October, 2020.
12                                        McNAUL EBEL NAWROT & HELGREN PLLC
13                                        By:    s/Malaika M. Eaton
                                                   Malaika M. Eaton, WSBA No. 32537
14
                                          By:    s/Curtis C. Isacke
15                                                 Curtis C. Isacke, WSBA No. 49303
16                                        600 University Street, Suite 2700
                                          Seattle, Washington 98101-3143
17                                        (206) 467-1816
                                          meaton@mcnaul.com
18                                        cisacke@mcnaul.com
19                                        Attorneys for Defendants National Surety
                                          Corporation and The American Insurance Company
20

21   ///
22

23

24

25

26


      STIP. & ORDER TO EXTEND TIME TO RESPOND TO
      COMPLAINT (No. 2:20-cv-01166 JLR) – Page 2
           Case 2:20-cv-01166-JLR Document 9
                                           8 Filed 10/14/20
                                                   10/12/20 Page 3 of 4
                                                                      5



 1         DATED this 12th day of October, 2020.
 2                                     STEIN, SUDWEEKS & STEIN, PLLC
 3                                     By:   s/Justin D. Sudweeks
                                               Jerry H. Stein, WSBA No. 32327
 4                                             Justin D. Sudweeks, WSBA No. 28755
                                               Daniel J. Stein, WSBA No. 48739
 5                                             Colin R. Crug, WSBA No. 52743
 6                                     2701 First Avenue, Suite 430
                                       Seattle, Washington 98121
 7                                     (206) 388-0660
                                       jstein@condodefects.com
 8                                     justin@condodefects.com
                                       dstein@condodefects.com
 9                                     colin@condodefects.com
10                                     Attorneys for Plaintiff Tenth Place Condominium
                                       Association
11
     ///
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIP. & ORDER TO EXTEND TIME TO RESPOND TO
      COMPLAINT (No. 2:20-cv-01166 JLR) – Page 3
           Case 2:20-cv-01166-JLR Document 9
                                           8 Filed 10/14/20
                                                   10/12/20 Page 4 of 4
                                                                      5



 1                                            ORDER
 2          This matter having come before the Court on the Stipulation and joint request of
 3   the Parties and good cause having been shown, now therefore,
 4          IT IS SO ORDERED that Defendants NSC and AIC shall have up to and including
 5   October 26, 2020, to respond to the Complaint in this action.
 6                     14th day of October, 2020
            DATED this ____
 7

 8
                                                   A
                                                  ___________________________________
                                                  The Honorable James L. Robart
                                                  United States District Court Judge
 9   Presented by:
10   McNAUL EBEL NAWROT & HELGREN PLLC
11   By: s/Malaika M. Eaton
     By: s/Curtis C. Isacke
12         Malaika M. Eaton, WSBA No. 32537
           Curtis C. Isacke, WSBA No. 49303
13         meaton@mcnaul.com
           cisacke@mcnaul.com
14
     Attorneys for Defendants National Surety Corporation
15   and The American Insurance Company
16   STEIN, SUDWEEKS & STEIN, PLLC
17   By:   s/Justin D. Sudweeks
             Jerry H. Stein, WSBA No. 32327
18           Justin D. Sudweeks, WSBA No. 28755
             Daniel J. Stein, WSBA No. 48739
19           Colin R. Crug, WSBA No. 52743
             jstein@condodefects.com
20           justin@condodefects.com
             dstein@condodefects.com
21           colin@condodefects.com
22   Attorneys for Plaintiff Tenth Place Condominium
     Association
23

24

25

26


      STIP. & ORDER TO EXTEND TIME TO RESPOND TO
      COMPLAINT (No. 2:20-cv-01166 JLR) – Page 4
